Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/14/22 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6-11,13,14 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,601,362. Although the claims at issue are not identical, they are not patentably distinct from each other because the buffer system is also a substrate support system and the reference meets the current claims of the instant application. Differences, if any, in term names, etc. are not patentably significant and at most would be obvious to one of ordinary skill for adapting the system for a given situational need such as for example more or less sets of support pads which would allow support of more or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 
Claims 1-4,6-11,13,14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirihata (US 2003/0053904) in view of Woith (US 5,339,027), Lee (US 2005/0028840) and Kuroda (US 2003/0180127).
	Re claims 1-4,8-11, Kirihata teaches a substrate aligner apparatus (generally 1,7,9) comprising: a frame (generally not numbered, what aligner sits in/on, figures 2,13) adapted to allow a substrate transporter (generally 5) to transport a substrate (generally 3) to and from the aligner apparatus; a first substrate support system (generally 20 or 30) mounted to the frame and including a first substrate support frame with a first set of passive edge grip support pads (generally any of 221,221a,231,231a or 331,341,351) depending from the first substrate support frame for holding a substrate in a first plane such that each pad in the first set of passive edge grip support pads edge grip the substrate supporting the substrate in the first plane; a second substrate support system (generally other of 20 or 30), distinct from the first substrate support system, mounted to the frame and having a 
Regarding the support pads being radially passive & static, detection being independent of rotation of the substrate and relative linear movement between the first and second substrate support system, Kirihata meets these broadly in that in at least some portions of the alignment operation and certain situations this is the case particularly for the independent claims. However, in order to address potential arguments Woith teaches support pads are known to be made rigid & transparent (column 2, lines 60-61; column 5, lines 44-45,48-49, claims) allowing greater visibility and light passage for sensing (second paragraph of the summary of the invention, third to last paragraph) and Lee (figures 6,7A-D) teaches edge gripping supports that are all passive & inclined to center and hold a substrate so as eliminate the need to actively press grip to do so and thus reduce particle generation. It is believed that it would be well-known to one of ordinary skill in the art to add more support pads to improve support & stability of the supported item as desired for varied situations, but also Kuroda shows more than three passive, rigid support pads (cover figure, 31d, 34d) as welI to stably support substrates. It would have been obvious to one of ordinary 
It is understood that the relative movement described in independent claim does not infer which support surface (including sensor as well as first and second support systems) is moving. However, for completeness and other interpretations, it would have been obvious to one of ordinary skill in the art prior to filing to have modified Kirihata to have any support system (as well as the sensor) move (linearly and rotationally) instead of the other as well as in addition in order to allow adaptability to handle various situational needs as the results are equivalent (alternatives) as well as give a backup capability.
 	Re claims 6,13, Kirihata already teaches the sensing device (generally 40, [0077,0118]) being an optical sensing device.
 	Re claims 7,14, Kirihata already teaches substrate aligners are known to be used with substrate processing [0004]. If needed, it would have been obvious to one of ordinary skill in the art prior to the invention to have modified Kirihata as claimed to be in a substrate processing apparatus to expand its versatility of use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Babbs (US 2002/0048506) cover figure, column 7, first paragraph, teaches more than three substantially rigid edge grip support pads (generally 176) to allow stable workpiece support.

Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive.
Applicant argues none of Kirihata, Lee and Woith teach more than three support pads. However, as noted above it would be well-known to one of ordinary skill in the art to add more support pads to improve support & stability of the supported item as desired for varied situations, and also Kuroda shows more than three passive, rigid support pads (cover figure, 31d, 34d) for stably supporting substrates.
Applicant argues that Woith does not teach rigid pads noting column 2, lines 23-27. However, Woith teaches the pads may also be rigid (column 2, lines 60-63; column 5, lines 44-45, 48-49, claims) and regardless teaches support pads being transparent as noted already.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LOWE whose telephone number is (571)272-6929. The examiner can normally be reached Hoteling M,Th,F 6:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 5712727097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and 

MICHAEL S. LOWE
Primary Examiner
Art Unit 3652



/MICHAEL S LOWE/Primary Examiner, Art Unit 3652